     Case 2:20-bk-19309-NB        Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43             Desc
                                   Main Document    Page 1 of 6

 1   Diane V. Weifenbach, Esq. (SBN 162053)
     LAW OFFICES OF DIANE WEIFENBACH
 2   5120 E. LaPalma Avenue, #209
 3   Anaheim, CA 92807
     Ph.: (714) 695-6637
 4   Fax: (714) 643-7474
     diane@attylsi.com
 5
 6   Attorneys for Secured Creditor U.S. BANK,
     NATIONAL ASSOCIATION AS LEGAL TITLE
 7   TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST
 8
                              UNITED STATES BANKRUPTCY COURT
 9
10                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)

11
      In Re:                                            )   CASE NO.: 2:20-bk-19309-NB
12                                                      )
      LIDIA ALICIA PEDONE,                              )   CHAPTER 13
13                                                      )
14                     Debtor.                          )   OBJECTION TO CONFIRMATION
                                                        )   OF CHAPTER 13 PLAN
15                                                      )
                                                        )   Confirmation Hearing
16                                                      )   Date: 12/17/2020
17                                                      )   Time: 9:30 a.m.
                                                        )   Ctrm: 302
18                                                      )
                                                        )
19
                                                        )
20
21
22
            COMES NOW, U.S. BANK, NATIONAL ASSOCIATION AS LEGAL TITLE
23
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (“Creditor”), a secured creditor holding a
24
25   lien encumbering the real property located at 9995 Wornom Ave., Sunland, CA (the “Property”)

26   and files the within Objection to confirmation of Debtor’s Chapter 13 Plan as follows:
27
            ///
28
            ///

                                                    1
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:20-bk-19309-NB         Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43                 Desc
                                    Main Document    Page 2 of 6

 1                                 I.     STATEMENT OF FACTS
 2          1. This Creditor holds a Note and senior Deed of Trust encumbering Debtor’s residence
 3
     located at 9995 Wornom Ave., Sunland, CA(the “Property”).
 4
            2. Debtor’s Bankruptcy case was filed on October 14, 2020.
 5
 6          3. The most recent Bankruptcy case was filed by Debtor’s non-filing spouse, Aurelio

 7   Pedone, on September 2, 2020, Case No. 2:20-bk-18061-SK. Mr. Pedone filed a Motion for an
 8
     Extension of the Automatic Stay stay in that case. Creditor objected on the grounds that there
 9
     were no new change in circumstances and the case was not filed in good faith. The Court agreed,
10
     and denied Debtor’s Motion to extend the automatic stay.
11
12          4. That denial was followed by the instant Bankruptcy case being filed by the Debtor

13   herein, who has NO source of income independent of that claimed by her husband in his prior
14
     cases (i.e. his self-employment income and contributions by the Debtor’s daughters).
15
            5. Nothing has changed since Mr. Pedone’s case was filed and the Court denied his
16
17   Motion. In his prior 4 cases, he was relying on his ability to generate employment income as

18   well as a purported substantial contribution from his daughters. He was not successful in any of
19   those four (4) cases, while the pre-petition arrears due and owing Creditor continue to grow.
20
            6. Creditor has filed a Proof of Claim evidencing pre-petition mortgage arrears of now
21
     no less than $260,982.48.
22
23          7. Debtor herein is not employed. At her creditor meeting the Chapter 13 Trustee

24   advised that she was still waiting on the non-filing spouse’s evidence of income as well as
25   evidence of the purported $5,000 per month contribution from the Debtor’s daughters.
26
            8. The Debtor’s Plan is not feasible as there is not sufficient income to pay the
27
     substantial pre-petition arrears due and owing Creditor.
28
            9. Debtor lists no other creditors in her Schedules.

                                                     2
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:20-bk-19309-NB             Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43              Desc
                                        Main Document    Page 3 of 6

 1          10. The sole purpose for filing this Bankruptcy case, which is number five (5) between
 2   the Debtor and her spouse, is to thwart Creditor’s foreclosure sale. All of the prior cases filed so
 3
     far have resulted in dismissal.
 4
            11. The monthly payment to Creditor alone totals no less than $8,412.41.
 5
 6          12. Debtor’s Schedules reveal there is no deduction in her spouse’s employment income

 7   for income and self-employment taxes.
 8
            13. Debtor has no personal income, all income comes from her non-filing spouse and a
 9
     purported substantial contribution from her daughter(s).
10
            14. This case, as well as this Plan, were filed in bad faith and cannot be confirmed.
11
12
13                       II. MEMORANDUM OF POINTS & AUTHORITIES
14
            Application of the provisions of 11 U.S.C. Section 1325 determines when a Plan shall be
15
     confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan cannot
16
17   be confirmed as proposed because it violates various provisions of Section 1325.

18          A.     DEBTOR WILL NOT BE ABLE TO MAKE ALL PAYMENTS UNDER
                   THE PLAN
19                 11 U.S.C. §1325(a) (6)
20          Section 1325(a) (6) requires that a proposed Plan be feasible in such a form that “the

21   debtor will be able to make all payments under the plan and to comply with the plan.” Courts
22   have held that where a debtor does not have sufficient income to pay her reasonable expenses
23
     and the proposed plan payment, the plan is not feasible as required by Section 1325(a)(6) and
24
     confirmation must be denied.
25
26          The Debtor has the burden of proving that the Plan is feasible. (In re Endicott, 157 BR

27   255, 263 (Banker. W.D. Va. 1993)). Debtor’s Plan discloses her admission that she does not
28
     generate income to fund a Plan, her non-filing spouse has not been able to confirm a Plan despite


                                                       3
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:20-bk-19309-NB          Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43                  Desc
                                     Main Document    Page 4 of 6

 1   four (4) prior attempts, he has not provided proof of income, and Debtor relies on a substantial
 2   purported contribution from her daughters to pay her expenses. This Debtor does not have
 3
     sufficient income to fund any Plan which would pay Creditor’s arrears in full. The Plan cannot
 4
     be confirmed
 5
 6          B.      NEITHER THE PLAN NOR THE BANKRUPTCDY CASE WERE FILED
                    IN GOOD FAITH
 7                  11 U.S.C. Section 1325(a)(3)
 8
            Section 1325(a)(3) provides that the Court shall confirm a Plan if the Plan has been
 9
     proposed in good faith and not by any means forbidden by law. The Plan has not been filed in
10
     good faith because the Debtor does not generate sufficient net disposable income to fund the
11
     proposed Plan. She relies on a substantial contribution from her daughters, which have
12
     heretofore not come to fruition in her husband’s prior cases, nor is there any proof of income
13
     which has been provided. Debtor has no other creditors, does not have the ability to pay
14
     Creditor’s ongoing monthly mortgage payment and the substantial pre-petition arrears.
15
            Courts construing the “good faith” requirement have generally coupled this standard to
16
     the rehabilitative goals of Chapter 13, holding that it is necessary that the debtor show that its
17
     filing presupposes a “valid reorganizational purpose”, thereby requiring that there be some
18
     showing of the need for rehabilitation, in order to justify the discharge that would be granted to
19
     a good faith reorganized debtor. There is no ability for rehabilitation in this case.
20
            The legitimate goal of a Chapter 13 is a distributive and reorganization purpose. The
21
     Debtor has no such ability in this case, as is evidenced by her Plan which provides for Plan
22
     payments which the Debtor knows she cannot make. This Debtor has no other creditors other
23
     than this creditor listed in her Schedules, her non-filing spouse’s four (4) prior cases have been
24
     dismissed. This Plan was not proposed filed in good faith and cannot be confirmed.
25
     ///
26
     ///
27
     ///
28


                                                       4
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
     Case 2:20-bk-19309-NB         Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43                Desc
                                    Main Document    Page 5 of 6

 1
            C.      DEBTOR’S PLAN PROVIDES FOR AN UNSUBSTANTIATED
 2                  CONTRIBUTION FROM HER DAUGHTERS, AS DID HER HUSBAND’S
 3                  PRIOR CASES

 4
        The facts are spelled out by the Debtor herself, neither she nor her spouse generate sufficient
 5
     net monthly income to meet her monthly expenses, including the post-petition mortgage payment
 6
     and make a Plan payment. She relies on a purported gratuitous contribution of $5,000 from her
 7
     daughters, as did her non-filing spouse in his prior case(s). There is no evidence of this income.
 8
     There is nothing in the Bankruptcy Code which qualifies this contribution as a regular source of
 9
10   income and a monthly payment compliant with the Code cannot be offered. The Debtor has

11   proffered no evidence or legal authority on this issue, her Plan does not satisfy Section

12   1325(a)(6) and cannot be confirmed.

13           WHEREFORE, based on the foregoing, Creditor objects to confirmation of the Plan

14
     and requests as follows:
15
16          a.      The Plan be denied confirmation and the case be dismissed with prejudice;

17          b.      For attorney’s fees and costs incurred herein.
18
            c.      For such other and further relief as the Court may deem just and proper.
19
                                                   Respectfully submitted,
20
21   Dated: December 4, 2020                       LAW OFFICES OF DIANE WEIFENBACH

22                                                 By:____/s/ Diane Weifenbach_____________
                                                      DIANE V. WEIFENBACH, Attorneys for
23                                                    Secured Creditor U.S. BANK, NA AS LEGAL
24                                                    TITLE TRUSTEE FOR TRUMAN 2016 SC6
                                                      TITLE TRUST
25
26
27
28


                                                      5
     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
        Case 2:20-bk-19309-NB                      Doc 17 Filed 12/04/20 Entered 12/04/20 17:09:43                                     Desc
                                                    Main Document    Page 6 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

5120 E. La Palma Ave #209, Anaheim, CA 92807

A true and correct copy of the foregoing document entitled (specify): OBJECTION TO CONFIRMATION OF CHAPTER
13 PLAN

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 12/4/2020
_____________,   I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Debtors' Attorney: Pro Se
Chapter 13 Trustee: Kathy A. Dockery - efiling@CH13LA.com
US. Trustee: ustpregion16.la.ecf@usdoj.gov


                                                                            Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
              12/4/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor:
Aurelio Pedone
9995 Wornom Ave
Sunland, CA 91040
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  12/4/2020                      Hope Upham                                                     /s/ Hope Upham
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
